Citation Nr: 0030343	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  95-39 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include a herniated nucleus pulposus at the 
C6-7 level.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1969 to 
March 1976.  The record indicates that the appellant served 
in the Texas National Guard as a civil servant from March 
1983 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, which denied, inter alia, the 
appellant's claim seeking entitlement to service connection 
for a neck condition.  The RO sent the appellant a letter to 
this effect in April 1993, along with notice of his appellate 
rights.  The appellant was accorded a personal hearing at the 
RO in January 1994.  During this hearing, the appellant 
presented testimony concerning his cervical spine claim.  
This hearing transcript was apparently accepted by the RO as 
a Notice of Disagreement with the denial of service 
connection for cervical spine disability.  See Tomlin v. 
Brown, 5 Vet. App. 355, 357-58 (1993) (holding that testimony 
taken during a RO hearing, once reduced to writing, can be 
construed as a notice of disagreement).  In September 1994, 
the appellant was furnished a Supplemental Statement of the 
Case addressing the claim for a cervical spine disability.  
In November 1995, the RO received a Substantive Appeal with 
respect to this claim.

The Board observes that during the January 1994 personal 
hearing, and in a statement signed by the appellant at that 
same time, the appellant formally withdrew his appeal with 
respect to the claims of entitlement to service connection 
for a lumbar spine condition, arthritis of the hands, and 
arthritis of feet.

The Board notes that in the appellant's January 1994 hearing, 
the appellant raised the issue of entitlement to service 
connection for a cervical spine disability, as secondary to 
his service-connected left shoulder disability.  This issue 
has not been developed for appellate consideration and is 
referred to the RO for appropriate action.

The Board observes that in a July 2000 rating action, the RO 
denied the appellant's claim of entitlement to service 
connection for arthritis of the left shoulder.  There is no 
indication from the information of record that the appellant 
filed a Notice of Disagreement (NOD).  Thus, this matter is 
not before the Board for appellate consideration.  However, 
in light of the fact that RO has denied that claim on the 
basis it was not well-grounded, the appellant and his 
representative are hereby advised that said claim may be 
readjudicated, upon the appellant's request, in accordance 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(b), 114 Stat, 2096, __ (2000) (hereinafter, 
"the Act") .  Therefore, this matter is referred to the RO 
for appropriate action.

Accordingly, the Board's appellate consideration will be 
limited to the issue listed on the cover page of this 
decision.


FINDING OF FACT

The appellant's cervical spine disability, identified as a 
herniated nucleus pulposus at the C6-7 level, was not present 
during active service or during a period of active duty for 
training, and is not shown to be otherwise related to the 
appellant's military service.


CONCLUSION OF LAW

A cervical spine disability, to include a herniated nucleus 
pulposus at the C6-7 level, was not incurred in or aggravated 
during active military service or active duty for training.  
38 U.S.C.A. §§ 101(16), (24), 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.6(a), 3.303 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records, including his 
records from his period of time with the Texas National 
Guard, are negative for any complaints or findings of a 
cervical spine disability.  The records show that on April 8, 
1988, the appellant injured his left shoulder.  At that time, 
the appellant stated that after participating in an Army 
Physical Fitness Test, he developed pain in his left 
shoulder.  The appellant was subsequently diagnosed with a 
tear of the left shoulder rotator.  The records further 
reflect that in April 1989, the appellant was treated after 
complaining of pain in his left shoulder.  At that time, he 
was diagnosed with left supraspinatus syndrome.  According to 
the records, in August 1989, the appellant was diagnosed with 
chronic rotator cuff syndrome and he subsequently underwent a 
left shoulder arthrogram, which was interpreted as normal.  

The appellant's service medical records show that in an 
October 1989 periodical examination, the appellant's head, 
face, neck, and scalp were clinically evaluated as normal, 
and his upper extremities were clinically evaluated as 
abnormal.  At that time, the examining physician stated that 
the appellant had subacromial bursitis in his left shoulder 
which was chronic in nature.  The records also show that in 
October 1990, the appellant underwent a rheumatology 
consultation.  At that time, the appellant gave a three year 
history of left shoulder pain after a rotator cuff injury.  
He stated that approximately four months ago, he developed 
pain in his wrist, elbows, and knees.  Following the physical 
examination, he was diagnosed with arthralgias and stiffness, 
etiology unknown.  The records include a private medical 
statement from G.D.M., M.D., dated in January 1991, which 
shows that at that time, Dr. M. indicated that he was 
currently treating the appellant for stiff muscles and 
joints, legs, and arms, and an injured shoulder.  The records 
further reflect that in January 1991, the appellant was 
diagnosed with a suspicion of rheumatoid arthritis.  

According to the appellant's service medical records, in May 
1991, the appellant was treated after complaining of an 
arthritic type syndrome that had become worse.  At that time, 
the appellant complained of low back pain, chronic bursitis 
in his shoulders, and chronic arthralgias/stiffness in his 
hips, knees, and ankles.  According to the appellant, his 
condition had progressively worsened to the point that he was 
unable to train for any event in the physical training test.  
Following the physical examination, the appellant was 
diagnosed with the following: (1) acute low back pain, (2) 
chronic bursitis in shoulders, (3) chronic arthritic 
complaints in all major weight bearing joints, and (4) 
objective deterioration in the appellant's generalized 
condition.  The examining physician stated that it was in the 
best interest of the appellant and the National Guard that 
the appellant be medically discharged.  According to the 
records, the appellant was subsequently discharged in 
September 1991.   

A private medical statement from R.R.P., M.D., dated in 
September 1992, shows that at that time, Dr. P. stated that 
he had been treating the appellant for approximately one 
year.  Dr. P. indicated that the appellant had persistent and 
recurring problems with polyarthralgias, at times affecting 
the knees, elbows, shoulders, neck, chest wall, and hands.  
Dr. P. noted that he had referred the appellant to a 
rheumatologist who had diagnosed him with seronegative 
rheumatoid arthritis.  

In September 1992, the appellant underwent a VA nerve 
conduction study and electromyography.  At that time, the 
results were interpreted as showing that the left median 
motor, median sensory, and left and right peroneal motor 
nerve conduction studies, were all normal.  In addition, F 
wave latencies were normal, and the electromyography of the 
left upper extremity, the bilateral lower extremities, and 
the related paraspinal regions, were normal.  

In September 1992, the appellant underwent a VA examination.  
At that time, he stated that while he was working for the 
Texas National Guard, he was required to perform all Army 
training, including the Army physical fitness test.  The 
appellant indicated that in April 1988, he injured his neck 
while performing a physical training test.  According to the 
appellant, since that time, he had experienced intermittent 
tightness, pain, and tenderness of the neck.  

The physical examination showed that in regards to the 
appellant's neck, there was some paravertebral muscle spasm 
on the right side, and there was also moderate tenderness of 
the cervical spine.  Flexion forward was intact to 30 
degrees, and extension backward was intact to 30 degrees.  
Left lateral flexion was limited to 15 degrees, and right 
lateral flexion was limited to 20 degrees.  Rotation was 
intact at 55 degrees, both ways.  Popping and cracking noises 
were heard with lateral flexion in either direction.  Upon 
neurological examination, reflexes were 2+ and symmetric.  
The sensory examination was unremarkable.  Although the 
diagnosis was of degenerative joint disease of the cervical 
spine, the Board notes that x-rays of the appellant's 
cervical spine were interpreted as showing a normal cervical 
spine.  The examiner stated that the appellant's vertebrae 
were in good alignment, with normal interspaces.  Oblique 
views showed no evidence of encroachment on the foramina, and 
there were no cervical ribs.   

In a September 1993 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
the residuals of a rotator tear of the left shoulder.  

In January 1994, a hearing was conducted at the RO.  At that 
time, the appellant testified that on April 8, 1988, while he 
was performing push-ups during a physical training exercise, 
he injured his left shoulder.  (T.2).  The appellant stated 
that at that time, he also injured his cervical spine.  
(T.3,4,12).  He indicated that following the injury, he 
developed pain that started at the base of his ear and went 
down through his neck.  (Id.).  The appellant noted that he 
eventually developed pain in his arms and legs.  (T.4,5).  
According to the appellant, he was later diagnosed with 
polyarthralgia of multiple joints and with seronegative 
rheumatoid arthritis.  (T.5,6).  The appellant testified that 
a recent magnetic resonance imaging (MRI) was interpreted as 
showing a herniated nucleus pulposus.  (T.8).  He stated that 
it was his opinion that during service, when he started to 
have problems with his joints and was diagnosed with 
polyarthralgia of multiple joints, he was probably 
misdiagnosed, and in fact, was having cervical disc problems 
which were causing his polyarthralgia.  (T.9).  

In January 1994, the appellant submitted a journal that he 
had completed, from May to December 1992, and from October 
1993 to January 1994.  The daily entries in the journal 
described the appellant's chronic neck pain.  

In January 1994, the RO received private medical records from 
the Austin Medical Center, from August 1991 to January 1994.  
The records show intermittent treatment for the appellant's 
cervical spine disability.  According to the records, in May 
1992, the appellant was treated after complaining of a neck 
sprain.  At that time, the appellant stated that he had a 
left side muscle spasm.  Following the physical examination, 
the appellant was diagnosed with paraspinal neck and back 
spasm.  The records reflect that in January 1994, the 
appellant underwent an MRI.  At that time, the appellant 
complained of tightness and pain in his neck, with radiation 
into both shoulders and arms.  The MRI was interpreted as 
showing that the C3-4 disc had minimal central annular 
bulging, without significant mass effect on neural elements.  
The C4-5 disc was normal, without evidence for focal 
herniation or significant annular bulging.  The C5-6 disc 
showed mild broad annular bulging, which did not touch or 
distort the anterior surface of the spinal cord.  There was 
no focal mass effect on exiting nerve roots.  The C6-7 level 
showed a small to medium size, left paracentral, 
subligamentous disc herniation, which touched and appeared to 
slightly flatten the left anterior surface of the spinal 
cord.  There was potential for mass effect on the left C7 
nerve root as it entered its neural foramen.  The C7-T1 level 
showed no specific abnormality.  The diagnoses included the 
following: (1) small to medium size, left paracentral, 
subligamentous disc herniation at the C6-7 level, with mass 
effect as discussed above, and (2) minimal to mild annular 
bulging at the C3-4 and C5-6 levels, without significant mass 
effect on neural elements.  

In January 1994, the appellant submitted four statements from 
the following people, all friends from the military: (1) Mr. 
W.H.Y., (2) Mr. J.M.G., (3) Ms. M.S.O., and (4) Mr. C.E.H.  
The statements, in essence, all support the appellant's 
contention that during a physical training exercise while he 
was in the Texas National Guard, he injured his cervical 
spine.  According to the statements, following the 
appellant's injury, he suffered from chronic neck pain.  

A private medical statement from J.H.J., M.D., dated in 
January 1994, reflects that at that time, Dr. J. indicated 
that a recent MRI of the appellant's cervical spine showed 
that he had a small left C6-7 disk herniation.  Dr. J. stated 
that according to the appellant, he had had pain in his left 
shoulder ever since doing push-ups while in the military in 
1988.  Dr. J. noted that the appellant was seen by military 
physicians, and he stated that he had reviewed those records.  
According to Dr. J., the appellant had been diagnosed with 
subacromial bursitis and supraspinatus impingement syndrome, 
and he was treated with various conservative measures.  Dr. 
J. reported that a shoulder arthrogram was negative.  It was 
Dr. J.'s opinion that it was possible that the appellant 
could have sustained a cervical disk herniation while doing 
push-ups and that that could have accounted for some of his 
shoulder pain.  Dr. J. further noted that he had also found 
physical evidence of a thoracic outlet syndrome, with 
positive Adson's maneuvers, and that that also could have 
contributed to some of the appellant's pain.  According to 
Dr. J., it was most likely that the appellant's shoulder pain 
was multifactorial in etiology.  It was Dr. J.'s opinion that 
regardless of the exact etiology of the appellant's left 
shoulder pain, whether it was a cervical radiculopathy from 
disk herniation or thoracic outlet syndrome, or bursitis, it 
did seem that it was a service-connected injury.  

In January 1997, the appellant underwent a VA examination.  
At that time, he stated that on April 8, 1988, while 
performing push-ups during a physical training test, he 
experienced a sudden severe pain in the left neck/shoulder 
region, together with an audible pop.  The appellant 
indicated that following the injury, he continued to have 
pain in that region.  The physical examination showed that 
combined flexion and extension of the cervical spine was 80 
degrees.  There was tenderness of the spinous processes from 
C1 through C7, with most of it over C6 and C7.  The diagnosis 
was of a herniated nucleus pulposus at C6-C7, right.  An x-
ray of the appellant's cervical spine was interpreted as 
showing vertebral bodies which were intact and alignment was 
satisfactory.  Disc spaces were maintained, and the foramina 
were patent.  The odontoid was intact and soft tissues were 
unremarkable.  The impression was of a normal study of the 
cervical spine.  

In January 1997, as part of the appellant's VA examination, 
the appellant underwent an electromyograph (EMG) and a nerve 
conduction study.  At that time, the appellant complained of 
intermittent neck pain and paresthesia of both upper limbs 
for eight years.  The results of the EMG and nerve conduction 
study were interpreted as showing a normal nerve conduction 
study and needle EMG study.  The overall impression was of a 
normal electrodiagnostic test.  

In June 1997, the RO received private medical records from 
the Lucas Chiropractor Center, from May to June 1989.  The 
records include a private medical statement from D.J.L., 
D.C., dated in June 1989.  At that time, Dr. L. stated that 
the appellant had been complaining of left shoulder pain 
which had originated approximately one year ago while he was 
participating in an Army Physical Fitness Test.  Dr. L. 
indicated that according to the appellant, while he was 
participating in the test and performing push-ups, he 
experienced pain in his left shoulder.  The appellant noted 
that after the injury, he suffered from chronic left shoulder 
pain.  Dr. L. reported that after examining the appellant, he 
diagnosed him with the following: (1) probable myofascial 
syndrome, and (2) rotator cuff syndrome.  

In July 1997, the appellant underwent a VA examination.  At 
that time, he stated that in April 1988, while he was in the 
Texas National Guard, he was performing push-ups during a 
physical training test when he felt a sudden snapping pain in 
his neck area.  The appellant indicated that the pain 
resolved after a few minutes, but that later that evening, he 
started to have spasms and there were knots in his shoulders.  
According to the appellant, subsequent treatment focused on 
his shoulder joint.  The appellant noted that approximately 
four or five years later, he developed pain throughout his 
body, including the lower back and extremities.  He revealed 
that at present, he had a burning pain in the back of the 
neck.  According to the appellant, he had headaches at night 
and occasionally, he had a sudden pain in the back of his 
head that was gripping in character and could last 30 to 45 
seconds.  

The physical examination showed that the appellant had no 
obvious muscle atrophy, and no spasms were noted.  The 
appellant had tenderness over both the paraspinal muscles in 
the cervical spine and in the upper trapezius, both 
bilaterally.  He was tender over both sternoclavicular 
joints, but there was no swelling in those areas.  Range of 
motion in the neck was 65 degrees of flexion and 40 degrees 
of extension.  Lateral bending was 38 degrees to the right 
and 35 degrees to the left, and rotation was 70 degrees to 
the right and 45 degrees to the left.  The diagnoses included 
the following: (1) herniated nucleus pulposus at C6-7 on the 
left, diagnosed on MRI study of January 1994, and (2) chronic 
bursitis and tendinitis, without findings on current 
examination.  The examining physician noted that he had 
reviewed the private medical statement from Dr. J., dated in 
January 1994, including Dr. J.'s opinion that it was possible 
that the appellant sustained a cervical disc herniation while 
performing push-ups during service.  The examiner stated that 
the appellant had had a negative EMG that did not indicate a 
significant radiculopathy.  It was the examiner's opinion 
that the appellant's current cervical spine disorder was not 
related to the pain that he had experienced in the service in 
1988 after performing push-ups.  According to the examiner, 
there was nothing in the records to indicate a cervical spine 
problem and certainly nothing to indicate that his herniated 
disc at C6-7 had been or was at the present time symptomatic.  
The examiner stated that it was not unusual to have herniated 
discs that were not symptomatic.  It was the examiner's 
opinion that the appellant had had pain that had been in 
multiple areas of his body and certainly could not be 
explained on the basis of his cervical disc.  According to 
the examiner, while he would agree that it might have been 
possible that the appellant herniated his disc in the service 
in 1988, it was not probable.  

II.  Analysis

Active military, naval and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died for an injury incurred or 
aggravated in the line of duty.  38 U.S.C. § 101(24) (West 
1991), as amended by Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 301(a), __ 
Stat. __ (2000) (to be codified at 38 U.S.C. § 101(24)); 
38 C.F.R. § 3.6(a) (2000).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravation by active 
military service.  38 U.S.C.A. §§ 101(16), 1110; 1131; 
38 C.F.R. §§ 3.1(k), 3.303 (2000).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service."  38 C.F.R. § 3.303(d) 
(2000).

The appellant contends, in essence, that in April 1988, while 
he was in the Texas National Guard, he injured his cervical 
spine during a physical training exercise.  The appellant 
maintains that following the injury, he developed pain in his 
neck and shoulder region.  He states that although he 
initially received treatment for his shoulder and not his 
neck, he was also having problems with his neck.  The 
appellant notes that he was eventually diagnosed with a 
herniated nucleus pulposus at C6-7. 

In the instant case, the Board observes that the appellant's 
service medical records, including his records from his 
period of time with the Texas National Guard, are negative 
for any complaints or findings of a cervical spine 
disability.  In addition, the Board notes that in a September 
1992 private medical statement from Dr. R.R.P., Dr. P. stated 
that he had been treating the appellant for approximately one 
year, and that the appellant had persistent and recurring 
problems with polyarthralgias, at times affecting the knees, 
elbows, shoulders, neck, chest wall, and hands.  Dr. P. 
further noted that the appellant had been referred to a 
rheumatologist who had diagnosed him with seronegative 
rheumatoid arthritis.  However, the Board notes that in 
September 1992, the appellant underwent a VA nerve conduction 
study and electromyography.  The Board observes that at that 
time, the results were interpreted as showing that the left 
median motor, median sensory, and left and right peroneal 
motor nerve conduction studies, were all normal.  In 
addition, F wave latencies were normal, and the 
electromyography of the left upper extremity, the bilateral 
lower extremities, and the related paraspinal regions, were 
all normal.  Moreover, the Board further notes that although 
a diagnosis of degenerative joint disease of the cervical 
spine was indicated in the September 1991 VA examination 
report, the x-rays of the appellant's cervical spine were 
interpreted as showing a normal cervical spine.  

The Board observes that in January 1994, the appellant 
underwent an MRI which was interpreted as showing the 
following: (1) small to medium size, left paracentral, 
subligamentous disc herniation at the C6-7 level, with mass 
effect as discussed above, and (2) minimal to mild annular 
bulging at the C3-4 and C5-6 levels, without significant mass 
effect on neural elements.  In addition, in the January 1997 
VA examination report, the appellant was diagnosed with a 
herniated nucleus pulposus at C6-7.  An x-ray of the 
appellant's cervical spine was interpreted as showing a 
normal study of the cervical spine, and the results of the 
appellant's EMG and nerve conduction study were interpreted 
as showing a normal nerve conduction study and needle EMG 
study.  Furthermore, in the appellant's most recent VA 
examination, dated in July 1997, the appellant was diagnosed 
with the following: (1) herniated nucleus pulposus at C6-7 on 
the left, diagnosed on MRI study of January 1994, and (2) 
chronic bursitis and tendinitis, without findings on current 
examination.  

The Board notes that according to the appellant's service 
medical records, on April 8, 1988, the appellant injured his 
left shoulder during an Army Physical Fitness Test and was 
subsequently diagnosed with a tear of the left shoulder 
rotator.  The Board further notes that in light of the above, 
in a September 1993 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
the residuals of a rotator tear of the left shoulder.  
However, in regards to the appellant's contention that at the 
time of his left shoulder injury, he also injured his 
cervical spine, the Board notes that the appellant's service 
medical records do not support his contention.  The Board 
observes that while the appellant's service medical records 
show that after his April 1988 shoulder injury, he was 
diagnosed with various disorders, including left 
supraspinatus syndrome, chronic rotator cuff syndrome, 
chronic subacromial bursitis in his left shoulder, 
arthralgias and stiffness, etiology unknown, and a suspicion 
of rheumatoid arthritis, the records contemporaneous to the 
in-service injury are negative for any complaints or findings 
of a cervical spine disability.  Consistently, a VA physician 
in July 1997, after reviewing the appellant's complete 
medical record, was able to determine that the appellant's 
current cervical spine disorder was not related to the push-
up injury that the appellant sustained during service.  
Specifically, the physician concluded that while he would 
agree that it might have been possible that the appellant 
herniated his disc in the service in 1988, it was not 
probable.  This physician had access to all of the 
appellant's medical records, both in service, and subsequent 
to discharge, including the medical opinion of Dr. J.

In assessing the probative value of differing conclusions, 
the Board recognizes that in the January 1994 private medical 
statement, Dr. J. stated that in his opinion, it was possible 
that the appellant could have sustained a cervical disk 
herniation while doing push-ups while in the military in 
1988.  However, it is well to observe that Dr. J. only states 
that there is "a possible relationship."  He does not state 
that "there is a relationship."  This distinction is 
crucial for the Court has held that where a physician is 
unable to provide a definitive causal connection, the opinion 
on that issue constitutes "what may be characterized as 
'non-evidence.'"  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993) (citing Sklar v. Brown, 5 Vet. App. 104, 145-46 
(1993); Kates v. Brown, 5 Vet. App. 93, 95 (1993); and Tirpak 
v. Derwinski, 2 Vet. App. 609, 610-11 (1992)).  Thus, given 
the fact that the medical opinion from Dr. J. is speculative, 
at best, the Board finds that such a medical opinion is of 
diminished probative value on the issue of entitlement to 
service connection for a cervical spine disorder.  See 
Bostain v. West, 11 Vet. App. 124 (1998); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the 
Board is entitled to independently assess the weight of the 
evidence before it).

By contrast, the Board attaches significant probative value 
to the conclusion reached by the VA physician in July 1997, 
after consideration of all the appellant's treatment records, 
both in service and subsequent to service.  The conclusion 
that the current cervical spine disorder is not the result of 
military service is supported by the contemporaneous evidence 
of record, which showed that there was no cervical spine 
symptomatology either during his period of active military 
service, or at the time of the April 1988 injury.

The Board has taken cognizance of the appellant's lay 
evidence, which includes the appellant's testimony and four 
statements submitted in support of his contentions.  To 
whatever extent such lay statements are offered to establish 
that the appellant's current cervical spine disability, to 
include a herniated nucleus pulposus at the C6-7 level, is 
related to service, such statements do not constitute 
competent, and hence, probative evidence with respect to the 
issue under consideration.  The Board notes that a lay 
person, without medical expertise, is not qualified to offer 
evidence that requires medical knowledge such as a diagnosis 
or opinion as to the cause of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 2 Vet. App. 492, 
494 (1992).

In view of the foregoing, the Board finds that the evidence 
demonstrates that the current cervical spine disability is of 
post service onset.  The appellant's lay evidence, and the 
medical opinion of Dr. J., in this matter, must be considered 
of diminished probative value, and are insufficient to 
establish that a cervical spine disability, to include a 
herniated nucleus pulposus at the C6-7 level, was manifested 
in active service or during a period of active duty for 
training.  Therefore, the Board determines that a cervical 
spine disability was not incurred in or aggravated by active 
military service or active duty for training.  Accordingly, 
the preponderance of the evidence is against the appellant's 
claim for service connection for a cervical spine disability, 
to include a herniated nucleus pulposus at the C6-7 level, 
and as such his claim must be denied.








ORDER

Service connection for a cervical spine disability, to 
include a herniated nucleus pulposus at the C6-7 level, is 
denied.   



		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 14 -


- 1 -


